DETAILED ACTION

This Office action is a reply to the amendment filed on 7/25/2022 Currently, claims 1-4 are pending. No claims have been withdrawn, cancelled or added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudel (US 20110284131) in view of Aira et al. (NPL Reference, “Static and kinetic friction coefficients of Scots pine (Pinus sylvestris L.), parallel and perpendicular to grain direction” (‘Aira’) and further in view of Meersseman et al. (US 20130104478) (‘Meersseman’).
	Claim 1, Trudel teaches a natural wood product [0014] comprising:
	a first wood plank (10; Fig. 4A) having a first substantially planar, first top surface (top surface of 10; Fig. 4A), said first top surface having a mechanical treatment (planed and/or sanded [0021], [0023], [0024], [0026]), a substantially planar, first bottom surface (bottom surface of 10; Fig. 4A), said first bottom surface being oppositely disposed from said first top surface and separated therefrom by a first plank thickness (Fig. 4A);
	a second wood plank (10’; Fig. 4A) having a second substantially planar, second top surface (top surface of 10’; Fig. 4A), said second top surface having a mechanical treatment (planed and/or sanded [0021], [0023], [0024], [0026]), a second substantially planar, second bottom surface (bottom surface of 10’; Fig. 4A), said second bottom surface being oppositely disposed from said second top surface (Fig. 4A);
	wherein each of said first and second top surfaces have a predetermined smoothness ([0021], [0024], [0026]); and
	wherein a difference in height measured substantially perpendicularly from the first plank top surface to the second plank top surface defines a differential height (Fig. 4A).
	Trudel does not teach the predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30, and the differential height being less than or equal to 0.50 mm.
	However, Aira teaches a natural wood product comprising first and second surfaces (Fig. 7) having a predetermined smoothness (Aira; roughness or surface irregularities present in most bodies in section 1. Introduction, or alternatively [f]riction coefficients for wood depend primarily on moisture content and surface roughness, which is in turn determined by, among other factors, anatomical properties, hardness and machining characteristics in section 1. Introduction; Fig. 1) being measured as a static friction coefficient of 0.15 to 0.30 (Aira; the static friction coefficient µe of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the mechanically treated first and second top surfaces having a predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30, with the reasonable expectation of further optimizing the amount of sliding on the first and second top surfaces, based on the intended use of the floorboards, and the type of surface finish desired, since Aira teaches that reducing surface roughness results in a reduction of static coefficient of friction in the cited wood material, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Further, Meersseman teaches a product comprising natural wood [0030] comprising first and second wood planks, wherein a difference in height measured substantially perpendicularly from a first plank top surface to a second plank top surface defines a differential height, the differential height being less than or equal to 0.50 mm.
the differential height being less than or equal to 0.50 mm (Meersseman; “a height difference between the upper edges 30 is obtained of less than 0.2 or 0.1 millimeters, and still better no height difference, it is to say a height difference of 0.05 millimeters or less” [0100]; note that the cited differential height falls within the claimed range). It would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the differential height being less than or equal to 0.50 mm, with the reasonable expectation of providing a smooth, even flooring surface using known techniques and method, with no respective change in function, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 2, as modified above, the combination of Trudel, Aira and Meersseman teaches all the limitations of claim 1, and further teaches wherein the static friction coefficient is 0.15 to 0.25 (Aira; the static friction coefficient µe of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4).
Claim 3, as modified above, the combination of Trudel, Aira and Meersseman teaches all the limitations of claim 1, and further teaches wherein the mechanical treatment is at least one of: planning, sanding, scraping and brushing (Aira; planning; “planed timber”; Table 2).
Claim 4, Trudel further teaches wherein the wood product comprises solid hardwood ([0012]; claim 8).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635